Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “means for transmitting, to a first UE…” (claim 25 lines 2-6), “means for transmitting the first DL transmission…” (claim 25 lines 7-8), and “means for transmitting, to a second UE…” (claim 26 lines 2-6) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25 and 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-23 and Specification Sections 0072-0225 disclose the function of “means for transmitting, to a first UE…” as transmitting to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier, “means for transmitting the first DL transmission…” as transmitting the first DL transmission using the first frequency and the first Tx power, and “means for transmitting, to a second UE…” as transmitting, to a second UE, an indication of a second Tx power for a second DL transmission on a second DL resource on the carrier, the second DL resource being at a second frequency, the second Tx power having a power level configured based on a difference between the second frequency for the second DL resource and the UL frequency region of the carrier.  Also: in Figure 3: “means for transmitting, to a first UE…” is shown as TX processor 316 and TX 318/320, “means for transmitting the first DL transmission…”is shown as TX processor 316 and TX 318/320, and “means for transmitting, to a second UE…”is shown as TX processor 316 and TX 318/320.  The specification discloses in Sections 004-0046, 0072-0080, and 0221-0224 that all units/elements of can be implemented as processors, hardware or circuitry, so the corresponding structure of the claimed “means for transmitting, to a first UE…”, “means for transmitting the first DL transmission…”, and “means for transmitting, to a second UE…” are processors, hardware or circuitry.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180098291 to Fodor et al in view of U.S. Publication No. 20070265757 to Kawasaki et al.
Referring to claim 1, Fodor et al disclose in Figures 1-9 a method of wireless communication operable at a base station (BS 20), the method comprising:
Transmitting, to a first UE (UE 10), an indication of a first Tx power (DL TX power) for a first DL transmission on a first DL resource (physical resources blocks) on a carrier (carrier frequency), the first DL resource being at a first frequency (carrier frequency), the first Tx power having a power level …    BS 20 transmits to UE 10 information indicative of downlink transmission power, DL TX power, of downlink transmission from BS to UE (Sections 0052-0055), wherein each downlink transmission is transmitted by BS 20 to UE 10 on physical resources blocks of a carrier frequency (Section 0095).
Transmitting the first DL transmission using the first frequency and the first Tx power.  BS 20 transmits a downlink transmission to UE 10 using the DL TX power physical resources blocks of a carrier frequency.  Refer to Sections 0044-0127.
Fodor et al do not disclose transmitting, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier…
Kawasaki et al disclose in Figures 1-12 a method of determining the signal transmission power according to the difference between the frequency of downlink RF signals from the base station to the mobile terminal and the frequency of uplink RF signals from the mobile terminal to the base station.  The method determines the ratio between the downlink frequency and the uplink frequency and then determines the signal transmission power according to the ratio.  Refer to Sections 0001-0030 and 0044-0072, specifically Figure 5 and Sections 0023, 0028, 0065, 0066, and 0068.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier… One would have been motivated to do so to determine the transmission power according to the difference between the downlink frequency and the uplink frequency, thereby improving signal transmission without interference.
Referring to claim 12, Fodor et al disclose a base station (BS 20) configured for wireless communication, comprising:
A processor (processor 22).
A transceiver (interfaces 21 and 24) communicatively coupled to the processor.
A memory (memory 23) communicatively coupled to the processor.
Wherein the processor and the memory are configured to (processor 22 executes instructions of a computer program stored in memory to perform BS 20 functions):
Transmit, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level …
Transmit the first DL transmission using the first frequency and the first Tx power.
Fodor et al do not disclose transmit, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier…  Refer to the rejection of claim 1.
Referring to claim 19, Fodor et al disclose in Figures 1-9 a non-transitory computer-readable medium (memory 23) storing computer executable code (processor 22 executes instructions of a computer program stored in memory to perform BS 20 functions), comprising code for causing a base station to:
Transmit, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level …
Transmit the first DL transmission using the first frequency and the first Tx power.
Fodor et al do not disclose transmit, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier…  Refer to the rejection of claim 1.
Referring to claim 25, Fodor et al disclose a base station (BS 20) for wireless communication, comprising:
Means for transmitting (processor 22 and interfaces 21 and 24), to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level …
Means for transmitting (processor 22 and interfaces 21 and 24) the first DL transmission using the first frequency and the first Tx power.
Fodor et al do not disclose means for transmitting, to a first UE, an indication of a first Tx power for a first DL transmission on a first DL resource on a carrier, the first DL resource being at a first frequency, the first Tx power having a power level configured based on a difference between the first frequency for the first DL resource and an UL frequency region of the carrier…  Refer to the rejection of claim 1.


Allowable Subject Matter
Claims 2-11, 13-18, 20-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150358995 to Li et al disclose in Figures 1-9 wherein AP transmits to each UE a downlink transmission power, and each downlink transmission is transmitted on a carrier frequency.  Refer to Sections 0017-0270.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
August 22, 2022